COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


CITY OF RICHMOND PUBLIC SCHOOLS AND
 COMPMANAGEMENT, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 0842-06-2                                         PER CURIAM
                                                                   AUGUST 15, 2006
CATRINA YVETTE LASSITER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (M. Janet Palmer; Harrell & Chambliss, LLP, on brief), for
                 appellants.

                 (James B. Thorsen; Thorsen & Scher, L.L.P., on brief), for appellee.


       City of Richmond Public Schools and its insurer, CompManagement, Inc. (hereinafter

referred to as “employer”) appeal a decision of the Workers’ Compensation Commission finding

that Catrina Yvette Lassiter (claimant) proved she sustained a compensable injury by accident on

March 4, 2005, when she received an electrical shock while working, which resulted in causally

related psychiatric symptoms. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Lassiter v. Richmond (City of) School Board, VWC File

No. 223-08-10 (Mar. 3, 2006).1 We dispense with oral argument and summarily affirm because



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          We note that the commission deemed employer’s assignments of error waived and
abandoned due to employer’s failure to timely file a written statement to support its Request for
Review. However, notwithstanding that ruling, the commission proceeded to affirm the deputy
commissioner’s findings with respect to the injury by accident issue, ruling in summary fashion
“that the record supports the determinations that the claimant sustained a compensable injury by
accident, an electrical shock, with resulting psychiatric injuries.”
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-